DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saggio et al. (U.S. Publication No. 2010/0163888 A1; hereinafter Saggio) in view of Davies (U.S. Publication No. 2006/0226451 A1)
	With respect to claim 1, Saggio discloses a SiC semiconductor device comprising: an active region [7]; and a termination region [8] (See Figure 16).	Saggio fails to disclose wherein the device comprises a getter material in the termination region of the device. 
	In the same field of endeavor, Davies teaches wherein the device comprises a getter material [335] in the termination region of the device (See ¶[0125]).	The implementation of a gettering material allows for reduction of gate resistance (see ¶[0125]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 3, the combination of Saggio and Davies discloses wherein the getter material is an electrically conductive material (see Davies ¶[0125]).

	With respect to claim 4, the combination of Saggio and Davies discloses wherein the device comprises a plurality of isolated regions [325,440] of the electrically conductive getter material in the termination region (See Davies Figure 19).
	With respect to claim 5, the combination of Saggio and Davies discloses wherein the electrically conductive getter material is dispersed in a matrix of electrically insulating material (See Davies Figure 19)
	With respect to claim 6, the combination of Saggio and Davies discloses wherein the device is a metal-oxide semiconductor field effect transistor (MOSFET) device (See Saggio ¶[0018-0019]).
	With respect to claim 8, the combination of Saggio and Davies discloses wherein the device comprises a first passivation layer [325] and a second passivation layer [440], wherein the getter material is disposed between the first and second passivation layers (See Davies Figure 19)
	With respect to claim 9, the combination of Saggio and Davies discloses wherein the getter material is disposed in a dicing lane of the semiconductor device (See Davies Figure 19)
	With respect to claim 12, the combination of Saggio and Davies discloses wherein the getter material comprises isolated regions of getter material disposed between the first [325] and second passivation layers [440] (See Davies Figure 19)
	With respect to claim 13, Saggio discloses a SiC semiconductor device comprising: an active region [7]; and a termination region [8], the termination region comprising a plurality of passivation layers [18,22,34]; 
	In the same field of endeavor, Davies teaches wherein the device comprises a getter material [335] in the termination region between two passivation layers [325,440] of the device (See Davies Figure 19). 
	The implementation of a gettering material allows for reduction of gate resistance (see ¶[0125]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 14, the combination of Saggio and Davies discloses the plurality of passivation layers further comprising a first passivation layer comprising silicon dioxide and/or phosphosilicate glass (See Saggio ¶[0035],[0046])
	With respect to claim 15, the combination of Saggio and Davies discloses the plurality of passivation layers further comprising a second passivation layer comprising silicon nitride, wherein the getter material is disposed between the first passivation layer and the second passivation layer (See Davies ¶[0087] and Figure 19)
	With respect to claim 16, the combination of Saggio and Davies discloses the plurality of passivation layers further comprising a third passivation layer [610] comprising polyimide (See ¶[0181]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saggio et al. (U.S. Publication No. 2010/0163888 A1; hereinafter Saggio) in view of Davies (U.S. Publication No. 2006/0226451 A1) as applied to claim 1 above, and further in view of Cooper et al. (U.S. Patent No. 8,035,112 B1; hereinafter Cooper)
With respect to claim 7, the combination of Saggio and Davies fails to disclose wherein the device is a junction field effect transistor (JFET) device.
	In the same field of endeavor, Cooper teaches wherein the device is a junction field effect transistor (JFET) device (See Figure 4). 	The implementation of a JFET allows for more flexibility of alignment and contact positioning (See Column 5, lines 9-26).

Allowable Subject Matter
Claims 2 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 2, none of the prior art teaches or suggests, alone or in combination, wherein the getter material is an electrically insulating material.
	With respect to claims 10-11, none of the prior art teaches or suggests, alone or in combination, wherein the getter material touches a SiC surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamagami et al. (U.S. Publication No. 2013/0043524 A1) discloses a semiconductor device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.